—Appeal unanimously dismissed without costs. Memorandum: Respondent appeals from an order of disposition granting her motion to vacate prior orders of disposition and directing that her child be released to her custody, under certain conditions, for a period of 12 months, from November 18, 1994 to November 18, 1995. That order has now expired and thus the appeal from, it is dismissed as moot. We note in addition that the matter was moot when the motion to vacate came before Family Court because the prior orders of disposition that respondent sought to vacate had expired in January 1993. We further note that it is apparent from the record that respondent moved to vacate the prior orders of disposition on the misunderstanding that she was precluded from appealing the neglect adjudication because she had stipulated to the disposition. As we observed in Matter of Cherilyn P. (192 AD2d 1084, lv denied 82 NY2d 652), however, respondent stipulated to both an adjudication of neglect and a dispositional order. (Appeal from Order of Onondaga County Family Court, Hedges, J. — Neglect.) Present— Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.